Caton, J. This is a bill filed to enforce the execution of a . resulting trust, although, from the nature of the transactions between the parties, an account between them has become necessarily involved. The position assumed by the counsel for the plaintiff in error, is at once recogmzed as the law. A resulting trust does not arise from or depend upon any agreement between the parties. Its very name implies that it is independent of any contract, and is raised by the law itself upon a particular state of facts. It results from the fact that one man’s money has been invested in land, and the conveyance taken in the name of another. It is immaterial whether the purchase was made and the money paid by the trustee, or J¡he cestui que trust. This may be done by either, without the knowledge of the other. No matter how or by whom done, if the fact exists, if it was done at all, by mere operation of law, a trust is raised in favor of the party whose money was used to purchase the land, either to the whole or his equivalent portion of the land. The great question in this case, then, is one of fact. Did Bruce purchase and pay for this land with the money of Roney ? Eo verbal agreement, which Bruce had made, to purchase the land for Roney, can entitle him to the relief sought, nor can any subsequent promise or agreement that he would convey the land to him. While, however, such agreements cannot, of themselves, afford ground for relief, they may properly be considered, as tending or helping to prove the main fact, namely, whose money was invested in the land. In a large majority of the cases of resulting trust which have fallen under my observation, agreements of some sort have been proved, and they frequently, in connection with other facts and circumstances, enable the mind readily to determine whose money paid for the premises. In this case it is pretty satisfactorily shown, that Bruce agreed, before Roney went to California, to purchase this land, or a part of it, for him, if he would remit funds for that purpose. This is clearly manifest, not only from the repeated declarations of Bruce, but also from his written correspondence with Roney, while in California. But the expressions used in these declarations and letters leave it exceedingly doubtful, whether Bruce was to, or did buy the land on the joint account of Roney and himself, or on the account of Roney alone; while the declarations and conduct of Roney, after his return, leave the decided impression that he was to have but half the land. Such is the conviction left upon our minds, after all the evidence furnished in the master’s report is considered. Considering the case as one of resulting trust, as before shown, this evidence of an agreement, or the intention of the parties, cannot of itself be allowed to fix and control the rights of the parties, but it may serve a material purpose in aiding us to arrive at a correct conclusion upon the main fact, as to whose money paid for the land. It is very clearly established that the price paid for the land was four’ hundred and fifty dollars. And it is equally clear, from Bruce’s acknowledgments, both parol and written, that two hundred dollars of this purchase money was sent from California, by Roney, and belonged to him, at the time it was paid for the land; and we think it equally clear- that the whole four hundred and fifty dollars did not belong to him, but that Bruce paid for it, in part, out of his own money. It is true, that he had other money, belonging to Roney, hr his hands, besides that sent from California; but how much he had, at any given time, is uncertain; and it is still more uncertain how much of that he actually paid upon the land. Assuming that Bruce, at the time he made the purchase, actually intended to purchase one half for himself, and the other half for Roney, and we feel warranted in the conclusion that he paid the other twenty-five dollars of Roney’s half of the purchase money out of the other moneys, in his hands, belonging to Roney. This, we think, is consonant with the whole evidence in the case, when taken together and fairly considered, and accordingly so find. We arrive at the same final result, if We consider this as a case of agency, as was insisted by the counsel for the defendant in error; if we are correct in our previous conclusion, that the original intention was to make a purchase for the joint benefit of Roney and Bruce. The decree of the circuit court requires Bruce to convey the whole of the land to Roney. In this we think the comt erred, and that he is entitled to but one half of the land. We can find no fault with the master’s report, in the account stated by him; or in the value of the improvements made by Bruce, as stated in the report; nor with the basis of security expressed in the decree, on the one hand to secure to Bruce the value of his improvements, and, on the other, to secure Roney against the incumbrance which Bruce has placed upon the land. ‘The same principles should be observed in the decree to be rendered in the circuit comt, when the suit is remanded, conformable, however, to the rights of the parties as herein established. An objection is taken to that portion of the decree which authorizes the clerk of the circuit court to issue a writ of assistance, on the application of the complainant, without any further order of the court. This objection, we think, is well taken. Should a writ of assistance become necessary to put the complainant in possession of the interest in the land to which he is entitled, he should be required to present the facts, requiring the assistance, to the circuit court; so that the court itself may judge of the propriety of awarding the writ. The decree of the circuit court must be reversed, and the suit remanded, with directions to that court to enter a decree conformable to the rights of the parties as herein established. Decree reversed.